DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-26 are allowed.	
The following is an examiner’s statement of reasons for allowance:
Chen et al. (US 9609343 B1) teaches the video coding using the calculated distances could be used as index values in the codebook to obtain weighting values and geometric partitions approximating motion edges.
Chen does not teach decoding video data includes determining a first distance index associated with a first geometric partition mode (GEO) angle for a first prediction unit (PU) of the video data to be 4; determining, based on the first distance index, a first displacement value indicative of a distance from a center of the first PU to a GEO split such that a location of the GEO split is determined; and decoding the first PU based on the first GEO angle and the first displacement value, wherein the first displacement value is half of a displacement value associated with a distance index of 2.  Claim 7 is allowance for the same reasons as set forth in claim 1.
Chen does not teach encoding video data comprising determining a first geometric partition mode (GEO) angle for a first prediction unit (PU) of the video data to be 45 degrees; based on the first GEO angle being 45 degrees, determining a first distance index for the first PU .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

TUNG T. VO
Primary Examiner
Art Unit 2425



/TUNG T VO/Primary Examiner, Art Unit 2425